637 S.E.2d 705 (2006)
In the Matter of William C. CAMPBELL.
No. S07Y0081.
Supreme Court of Georgia.
November 20, 2006.
Jenny K. Mittelman, William P. Smith III, General Counsel, State Bar of Georgia, Atlanta, for appellant.
Lord, Bissell & Brooks, Michael Victor Coleman, Atlanta, for appellee.
Gregory L. Fullerton, Albany, Catherine G. Lynch, Atlanta, for Other Party.
PER CURIAM.
This disciplinary matter is before the Court on William C. Campbell's petition seeking voluntary surrender of his license to practice law in the State of Georgia based on his criminal conviction in the United States District Court for the Northern District of Georgia on three counts of felony tax evasion. See 26 U.S.C. § 7206(l). It is a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony (Rule 8.4(a)(2)), and the maximum penalty for such conduct is disbarment. Rule 8.4(d). Campbell conditions the voluntary surrender of his license, which is tantamount to disbarment, on the requirement that his license be reinstated should his convictions be overturned in his appeal currently pending before the United States Court of Appeals for the Eleventh Circuit. In light of Campbell's condition to the voluntary surrender of his license, we treat his petition as one seeking voluntary suspension of his license to practice law pending the resolution of his appeal. See Rule 4-106(f), Georgia Rules of Professional Conduct; In the Matter of Haugabrook, 275 Ga. 201, 563 S.E.2d 844 (2002); In the Matter of Frederick, 274 Ga. 120, 549 S.E.2d 709 (2001); In the Matter of Gormley III, 272 Ga. 366, 529 S.E.2d 612 (2000); In the Matter of Kendall, 271 Ga. 166, 517 S.E.2d 323 (1999).
Accordingly, Campbell is hereby suspended from the practice of law in Georgia pending termination of his appeal of his felony convictions. He is reminded of his duties under Bar Rule 4-219(c) to timely notify clients of his inability to represent them, to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.
Voluntary suspension of license until further order of this Court.
All the Justices concur.